Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. 

      Claim Interpretation
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B (MPEP 2111.04). 

Claims 3 and 7 recite method claims, where claim 3 recites conditional limitations “in response to a problem” and claim 7 recites “in response to receiving an updated”. These conditions “problems” and “receiving updates” are not required conditions to occur. Therefore, the BRI of the method does not require the corresponding steps to occur. The limitations “executing a limp mode” in claim 3 and “rebooting SSD without rebooting OS, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-4, 6-9, 11, 13-15, 17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Hahn et al (US Patent Application Publication 2016/0026406), in view of Souri et al (US Patent Application Publication 2015/0378932), further in view of Kachare et al (US Patent Application Publication 2019/0107956). 

For claim 1,  Hanh teaches the following limitations: A method of operating a storage system (Fig 1 – Fig 5; 104 is the storage device), the method comprising: executing an operating system (host includes OS to operate the functionalities such as 140, 142; [0033] mentions host initialization; [0046] mentions host driver is initialized; thus host has an operating system to realize the functionalities) on one or more processors (CPU 108 in Fig 1; [0046] mentions host CPU reserve a portion …. [0058]; the CPU executes various software in Fig 1) of a compute device (102 in Fig 1) that is coupled to one or more solid-state drives (Fig 3 step 300; [0033] – SSD is attached to host); configuring the compute device with one or more replaceable plug-ins that are specific to the one or more solid-state drives ([0025] mentions that meta-data is retrieved from cache 118 to host cache/buffer 112; [0029] mentions that only certain kinds of metadata can be moved to host; therefore the metadata or plug-ins specific to SSD is stored in compute device for maximizing efficiency); and executing a flash translation layer on the one or more processors of the compute device, with assistance through the one or more replaceable plug-ins ([0030] mentions that both FTL and metadata on the host is possible) for reading and writing the one or more solid-state drives (Fig 2 step 208, 214 and 216). 

Hanh et al do not explicitly mention that executing a file system on the one or more processors of the compute device. Since host 102 is a personal computer, it is likely that host executes an operating system including a file system. For clarification, Souri et al disclose a system where host is connected to SSD and the host includes file system to execute applications (Fig 1). 

It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to include a file system in the computing device, because file system provides various services to the device to improve the performance. Typically operating system includes the file system and the personal computer includes the operating system. Therefore, including file system to improve the performance in the system of Hanh is obvious for one ordinary skill in the art. 



It would have been obvious for one ordinary skill in the art before the effective filing date of the application to combine the teachings of Hanh, Souri and Kachare. Hanh teaches a host system which can be enhanced with downloadable software so that desired functions can be implemented. Hanh provides a reconfigurable host cache that can load meta-data from the device/SSD ([0025]), which can further be enhanced with external program component (from the teachings of Kachare; [0078]). Such improves the performance of the system as explained in Kachare ([0040]-[0042]- the bridge device (i.e., the computing device) can accelerate data processing).  

For claim 2, FTL resides on host ([0030]; Hanh). Thus FTL is not on SSD. 

For claim 3, Hanh [0029] mentions about loss of connectivity which results in unavailability of plug-ins. [0033] mentions about executing initialization to establish connection. However, Hanh does not explicitly mention about limp mode operation. As explained above, the limp mode operation in claim 3 is recited as conditional based on the condition 

For claim 4, cited art does not mention installation of the SSD. The SSDs existence requires installation and initialization of the SSD to include the policies. However, Hanh does not explicitly mention about limp mode operation. Limp mode or safe mode operation is well known in the computer system. It  would have been obvious for one ordinary skill in the art before the effective filing date of the invention to include a safe mode, since safe mode provides better diagnostic capabilities. 

For claim 6, Hanh, [0027] mentions that FTL tables are swapped between 104 and 112. Thus, FTL tables are offloaded to the SSD. 

For claim 7, Hanh, [0033] mentions that host and SSD boots separately. However, Hanh does not mention the cause of reboot as policy update. Examiner takes an official notice that reboot for policy update is known in the art. It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to reboot based on updated policy/software module, since update provides new functionalities that typically require reboot to be effected. 

For claim 8, Hanh teach the following limitations: A tangible, non-transitory, computer-readable media having instructions thereupon which, when executed by a processor, ([0011]) cause the processor to: execute an operating system on a compute device (host includes OS to operate the functionalities such as 140, 142; [0033] mentions host initialization; [0046] mentions host driver is initialized; thus host has an operating system to realize the functionalities) that is coupled to one or more solid- state drives (Fig 3 step 300; [0033] – SSD is attached to host); configure the compute device with one or more replaceable plug-ins that are specific to the one or more solid-state drives  ([0025] mentions that meta-data is retrieved from cache 118 to host cache/buffer 112; [0029] mentions that only certain kinds of metadata can be moved to host; therefore the metadata or plug-ins specific to SSD is stored in compute device for maximizing efficiency); and write to and read from the one or more solid-state drives through a flash translation layer on the compute device ([0030] mentions that both FTL and metadata on the host is possible), with assistance from the one or more replaceable plug-ins. (Fig 2 step 208, 214 and 216).

Hanh et al do not explicitly mention that executing a file system on the one or more processors of the compute device. Sine host 102 is a personal computer, it is likely that host executes an operating system including a file system. For clarification, Souri et al disclose a system where host is connected to SSD and the host includes file system to execute applications (Fig 1). 

It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to include a file system in the computing device, because file system provides various services to the device to improve the performance. Typically operating system includes the file system and the personal computer includes the operating system. 

Hanh, in view of Souri does not explicitly mention that the meta data or plug-ins can be downloaded from external system. Kachare et al teach a system where SSD specific components are downloaded from external system that is used by the FTL to access the SSD system ([0048] mention that user can download AABB to AABB slot; [0052] user can download functions to AABB slots in the bridge device for SSD; [0078] mentions that while running the downloaded AABBs reading and writing user data to the flash media via the FTL). 

It would have been obvious for one ordinary skill in the art before the effective filing date of the application to combine the teachings of Hanh, Souri and Kachare. Hanh teaches a host system which can be enhanced with downloadable software so that desired functions can be implemented. Hanh provides a reconfigurable host cache that can load meta-data from the device/SSD ([0025]), which can further be enhanced with external program component (from the teachings of Kachare; [0078]). Such improves the performance of the system as explained in Kachare ([0040]-[0042]- the bridge device (i.e., the computing device) can accelerate data processing).  

For claim 9, FTL resides on host ([0030]; Hanh). Thus FTL is not on SSD. 




For claim 13, Hanh, [0033] mentions that host and SSD boots separately. However, Hanh does not mention the cause of reboot as policy update. Examiner takes an official notice that reboot for policy update is known in the art. It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to reboot based on updated policy/software module, since update provides new functionalities that typically require reboot to be effected. 

For claim 14, Hanh teaches the following limitations: A storage system (Fig 1), comprising: one or more solid-state drives  (Fig 3 step 300; [0033] – SSD is attached to host); a compute device having one or more processors  (CPU 108 in Fig 1; [0046] mentions host CPU reserve a portion …. [0058]; the CPU executes various software in Fig 1), an operating system (host includes OS to operate the functionalities such as 140, 142; [0033] mentions host initialization; [0046] mentions host driver is initialized; thus host has an operating system to realize the functionalities), and a flash translation layer (FTL; [0030]); and the compute device configurable with one or more replaceable plug-ins that are specific to the one or more solid-state drives ([0025] mentions that , such that reading from and writing to solid-state memory of the one or more solid-state drives (Fig 2 step 208, 214 and 216) is performed through the flash translation layer of the compute device with assistance from the one or more replaceable plug-ins ([0030] mentions that both FTL and metadata on the host is possible).  

Hanh et al do not explicitly mention that executing a file system on the one or more processors of the compute device. Sine host 102 is a personal computer, it is likely that host executes an operating system including a file system. For clarification, Souri et al disclose a system where host is connected to SSD and the host includes file system to execute applications (Fig 1). 

It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to include a file system in the computing device, because file system provides various services to the device to improve the performance. Typically operating system includes the file system and the personal computer includes the operating system. Therefore, including file system to improve the performance in the system of Hanh is obvious for one ordinary skill in the art. 

Hanh, in view of Souri does not explicitly mention that the meta data or plug-ins can be downloaded from external system. Kachare et al teach a system where SSD specific 

It would have been obvious for one ordinary skill in the art before the effective filing date of the application to combine the teachings of Hanh, Souri and Kachare. Hanh teaches a host system which can be enhanced with downloadable software so that desired functions can be implemented. Hanh provides a reconfigurable host cache that can load meta-data from the device/SSD ([0025]), which can further be enhanced with external program component (from the teachings of Kachare; [0078]). Such improves the performance of the system as explained in Kachare ([0040]-[0042]- the bridge device (i.e., the computing device) can accelerate data processing).  

For claim 15, FTL resides on host ([0030]; Hanh). Thus FTL is not on SSD. 

For claim 17, cited art does not mention installation of the SSD. The SSDs existence requires installation and initialization of the SSD to include the policies. However, Hanh does not explicitly mention about limp mode operation. Limp mode or safe mode operation is well known in the computer system. It  would have been obvious for one ordinary skill in the art before the effective filing date of the invention to include a safe mode, since safe mode provides better diagnostic capabilities. 


For claim 20, Hanh, [0033] mentions that host and SSD boots separately. However, Hanh does not mention the cause of reboot as policy update. Examiner takes an official notice that reboot for policy update is known in the art. It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to reboot based on updated policy/software module, since update provides new functionalities that typically require reboot to be effected. 

4.	Claims 5, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Hahn et al (US Patent Application Publication 2016/0026406), in view of Souri et al (US Patent Application Publication 2015/0378932), further in view of Kachare et al (US Patent Application Publication 2019/0107956) further in view of Haines et al (US Patent Application Publication 2011/0264843)

For claim 5, Hanh, [0023] and [0030] mentions about bad block (i.e., memory wear) and other configuration information. Hahn or other cited art does not explicitly mention about page write frequency. Haines et al teach write frequency of data ([0029]). It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to include the write access frequency information as metadata, since that ensures accurate operation of the SSD by considering the page frequency information. 



For claim 18, Hanh, [0023] and [0030] mentions about bad block (i.e., memory wear) and other configuration information. Hahn or other cited art does not explicitly mention about page write frequency. Haines et al teach write frequency of data ([0029]). It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to include the write access frequency information as metadata, since that ensures accurate operation of the SSD by considering the page frequency information. 

Allowable Subject Matter
Claims 10 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 

Applicant argues that Hanh’s meta-data cannot be equated with plug-ins because these are just simply information. Examiner disagrees because neither claim nor specification 

Applicant further argues that Hanh, modified by Souri teaches away from the limitation “executing FTL on the computing device”, because Souri’s FTL is on the SSD. Examiner disagrees. Souri is not relied for execution of FTL. Souri is relied on for executing a file system on a host device (Fig 1). This teaching can be incorporated into Hanh so that Hanh’s system can have the file system within host. In the combination, FTL, OS and file system all reside within host or compute device. 

Official notice not argued by the applicant is considered admitted prior art.  

Claim 3 can be rewritten as “detecting a problem relating to the at least one replaceable plug-in that is specific to the at least one solid-state drive and executing a limp mode on the compute device based on detecting the problem” to include the limp mode execution as part of BRI and would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA RAHMAN whose telephone number is (571)272-8159.  The examiner can normally be reached on Monday - Friday 10 AM - 7 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR 






/FAHMIDA RAHMAN/Primary Examiner, Art Unit 2186